UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K Current Report Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): August 22, 2007 MAF BANCORP, INC. (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of Incorporation) 0-18121 (Commission File Number) 36-3664868 (I.R.S. Employer Identification No.) 55th Street & Holmes Avenue Clarendon Hills, Illinois (Address of principal executive offices) 60514 (Zip Code) Registrant’s telephone number, including area code (630) 325-7300 Not Applicable (Former name or former address, if changed since last year) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 7.01.Regulation FD Disclosure In a press release dated August 22, 2007, MAF Bancorp, Inc. announced that its stockholdersapproved the pending merger between MAF Bancorp and National City Corporation.The transaction is expected to close promptly after all conditions to the merger, including approval by the Federal Reserve Board, have been satisfied or waived. The press release attached hereto as Exhibit99.1 is incorporated herein by reference. 2 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. MAF BANCORP, INC. By:/s/ Jerry A. Weberling Jerry A. Weberling Senior Executive Vice President and Chief Financial Officer Date:August 22, 2007 3 EXHIBIT LIST Exhibit 99.1Press Release dated August 22, 2007. 4
